                           Case 20-10432-CTG              Doc 459        Filed 06/29/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

        In re:                                                     Chapter 11

        SUITABLE TECHNOLOGIES, INC., 1                             Case No. 20-10432 (CTG)

                                           Debtor.                 Ref. Docket No. 456


                  NOTICE OF (I) CONFIRMATION AND EFFECTIVE DATE OF THE
           CHAPTER 11 PLAN OF LIQUIDATION OF SUITABLE TECHNOLOGIES, INC.,
            (II) DEADLINE UNDER THE PLAN AND CONFIRMATION ORDER TO FILE
        ADMINISTRATIVE CLAIMS, REJECTION CLAIMS AND PROFESSIONAL FEE CLAIMS

    PLEASE TAKE NOTICE OF THE FOLLOWING:

            1.     Entry of Confirmation Order. On June 23, 2021, the United States Bankruptcy Court
    for the District of Delaware (the “Bankruptcy Court”) entered an order [Docket No. 456] (the
    “Confirmation Order”) confirming the Chapter 11 Plan of Liquidation of Suitable Technologies, Inc.,
    attached as Exhibit A to the Confirmation Order (together with the Plan Supplement, all other exhibits
    thereto, and as may be amended, modified or supplemented, the “Plan”), 2 in the chapter 11 case of the
    above-captioned debtor and debtor in possession (the “Debtor”).

                 2.     Effective Date of the Plan. The Effective Date of the Plan was June 29, 2021.

            3.     Deadline to File Administrative Claims. As provided for in Section 11.1 of the Plan and
    in the Confirmation Order, all requests for payment of an Administrative Claim must be Filed with the
    Bankruptcy Court and served on counsel to the Plan Administrator and counsel to the Magicheart
    Parties no later than August 3, 2021 (i.e., thirty-five (35) days after the Effective Date), at the following
    addresses:

        Counsel to the Plan Administrator:                           Counsel to the Magicheart Parties:
        Young Conaway Stargatt & Taylor, LLP                         Morris, Nichols, Arsht & Tunnell LLP
        1000 North King Street                                       1201 North Market Street, Suite 1600
        Wilmington, DE 19801                                         Wilmington, DE 19801
        Attention: Robert F. Poppiti, Jr. (rpoppiti@ycst.com)        Attention: Curtis S. Miller (cmiller@morrisnichols.com)
                   Betsy L. Feldman (bfeldman@ycst.com)                         Paige N. Topper (ptopper@ morrisnichols.com)

           4.     Deadline to File Rejection Claims. As provided for in Article VI of the Plan and in the
    Confirmation Order: (i) all executory contracts and unexpired leases of the Debtor that have not been
    assumed, assumed and assigned, or rejected, prior to the Effective Date, or that are not subject to a
    motion to assume or reject Filed before the Effective Date, shall be deemed rejected pursuant to the

    1
       The last four digits of the Debtor’s United States federal tax identification number are 7816. The Debtor’s mailing address
    is 921 East Charleston Road, Palo Alto, CA 94303.
    2
        Unless otherwise defined in this notice, capitalized terms used herein shall have the meaning ascribed to them in the Plan.
28270972.1
                   Case 20-10432-CTG             Doc 459         Filed 06/29/21        Page 2 of 2




Confirmation Order, as of the Effective Date; (ii) any Creditor asserting a Rejection Claim shall File a
proof of claim with the Debtor’s claims and noticing agent, Donlin Recano & Company, at the address
below, no later than August 3, 2021 (i.e., thirty-five (35) days after the Effective Date) and shall also
serve such proof of claim upon counsel for the Plan Administrator, at the addresses below; and (iii) any
Rejection Claims that are not timely Filed shall be forever disallowed and barred, absent a Final Order to
the contrary.

    Donlin Recano & Company, Inc.:                             Counsel for the Plan Administrator:
    Suitable Technologies, Inc. Claims Processing Center       Young Conaway Stargatt & Taylor, LLP
    c/o Donlin Recano & Company, Inc.                          1000 North King Street
    P.O. Box 199043, Blythebourne Station                      Wilmington, DE 19801
    Brooklyn, NY 11219                                         Attention: Robert F. Poppiti, Jr. (rpoppiti@ycst.com)
                                                                          Betsy L. Feldman (bfeldman@ycst.com)

        5.     Deadline to File Professional Fee Claims. As provided for in Section 11.2 of the Plan
and in the Confirmation Order, all final requests for payment of Professional Fee Claims pursuant to
sections 327, 328, 330, 331, 503(b), or 1103 of the Bankruptcy Code must be made by application Filed
with the Bankruptcy Court and served on counsel to the Plan Administrator and the Post-Effective Date
Debtor, counsel to the Magicheart Parties, and the U.S. Trustee no later than July 29, 2021 (i.e., thirty
(30) days after the Effective Date), unless otherwise ordered by the Bankruptcy Court. Objections to
such applications must be Filed and served on counsel to the Plan Administrator, counsel to the
Magicheart Parties, the U.S. Trustee and the requesting Professional on or before the date that is
twenty-one (21) days after the date on which the applicable application was served (or such longer
period as may be allowed by Order of the Bankruptcy Court or by agreement with the requesting
Professional).

        6.    Inquiries by Interested Parties. Copies of the Confirmation Order (to which the Plan is
attached     as     Exhibit     A)      may     be      examined       free    of      charge      at
https://www.donlinrecano.com/Clients/sti/PlanOfReorg. The Confirmation Order is also on file with the
Bankruptcy Court and may be viewed by accessing the Bankruptcy Court’s website at
www.deb.uscourts.gov. To access documents on the Bankruptcy Court’s website, you will need a PACER
password and login, which can be obtained at www.pacer.psc.uscourts.gov.

 Dated: June 29, 2021                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
        Wilmington, Delaware
                                                     /s/ Betsy L. Feldman
                                                    Robert S. Brady (No. 2847) (rbrady@ycst.com)
                                                    Robert F. Poppiti, Jr. (No. 5052) (rpoppiti@ycst.com)
                                                    Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                    1000 North King Street
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 571-5038
                                                    Facsimile: (302) 571-1253

                                                    Counsel to the Debtor




                                                           2
